—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered September 28, 1994, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree and unlawful wearing of body vest, and sentencing him to consecutive terms of to 7 years and V-h to 4 years, unanimously affirmed.
Defendant’s guilt was proven by legally sufficient evidence. The firearms expert’s testimony was sufficient to establish the velocity of the ammunition used in testing the body vest (see, Penal Law § 270.20 [2]). Defendant’s challenges to the prosecutor’s summation comments about an unidentified informant are not preserved (People v Buckley, 75 NY2d 843, 846; People v Nuccie, 57 NY2d 818). Were we to review the claims in the interest of justice, we would find that the challenged statements do not require reversal (compare, People v Wright, 41 NY2d 172). Concur—Milonas, J. P., Rosenberger, Wallach and Nardelli, JJ.